CALLAHAN, J.,
dissenting. The majority concludes that a single isolated comment by the prosecutor during a lengthy closing argument following a seven day trial at which the defendant was present and cross-examined the state’s witnesses, violated the defendant’s federal constitutional right to confront the witnesses against him.11 disagree.2
*147“ ‘[T]he protection that the confrontation clauses afford to a criminal defendant is not . . . absolute.’ ” State v. Bonello, 210 Conn. 51, 55, 554 A.2d 277, cert. denied, 490 U.S. 1082, 109 S. Ct. 3268, 106 L. Ed. 2d 612 (1989); State v. Jarzbek, 204 Conn. 683, 693, 529 A.2d 1245 (1987), cert. denied, 484 U.S. 1061, 108 S. Ct. 1017, 98 L. Ed. 2d 982 (1988). For instance, the confrontation right is not violated when the hearsay statements of an unavailable declarant are introduced at a criminal trial if those statements bear adequate indicia of reliability. Ohio v. Roberts, 448 U.S. 56, 66, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980). Nor is that right violated when a declarant’s out-of-court statements are admitted at trial so long as the declarant is present at trial to repeat his story and is subject to cross-examination. California v. Green, 399 U.S. 149, 157-58, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970). Additionally, the videotaped testimony of a child victim taken outside the physical presence of the defendant is admissible when that practice “will enhance the truth-seeking function of the criminal trial.” State v. Bonello, supra, 61. Also, a defendant may be physically removed from the courtroom during his own trial if his obstreperous behavior disrupts the trial. *148Illinois v. Allen, 397 U.S. 337, 344, 90 S. Ct. 1057, 25 L. Ed. 2d 353, reh. denied, 398 U.S. 915, 90 S. Ct. 1684, 26 L. Ed. 2d 80 (1970); Sekou v. Warden, 216 Conn. 678, 696, 583 A.2d 1277 (1990). In sum, a defendant’s sixth amendment rights to be physically present at his own trial and to cross-examine adverse witnesses not only may be compromised, but, under certain circumstances, may be eliminated altogether. The majority concludes, however, that the prosecutor was not permitted to argue to the jury that it could consider, in assessing the defendant’s credibility as a witness, the fact that his presence during trial provided him with an opportunity to tailor his testimony to that of other witnesses.
I find it difficult to understand how the sixth amendment right to confrontation may be completely denied to a defendant for a variety of reasons, but that a prosecutor may not ask a jury, when assessing a defendant’s credibility, to consider his opportunity, afforded by his presence in the courtroom, to tailor his testimony. It is illogical to say that a defendant’s right to be present at his own trial may be abrogated entirely based on the state’s countervailing interest in an orderly proceeding, but that the defendant’s presence may not even be alluded to during closing argument when the countervailing state interest relates directly to an important aspect of the truth-seeking process, i. e., the jury’s ability to assess fairly the credibility of all the witnesses. It is the search for truth, after all, that is the “primary object” of the confrontation clause. Douglas v. Alabama, 380 U.S. 415, 418-19, 85 S. Ct. 1074, 13 L. Ed. 2d 934 (1965); see Ohio v. Roberts, supra, 448 U.S. 66; California v. Green, supra, 399 U.S. 158; State v. Bonello, supra, 210 Conn. 59-61 (“policy of promoting the search for truth as the basis for abridging the defendant’s right to face-to-face confrontation with his accuser” where victim was a child). The majority opinion makes that search *149more difficult by limiting the jury’s opportunity to assess all relevant factors pertaining to the defendant’s credibility.
Undoubtedly the defendant had a right to be present throughout his trial, to confront and cross-examine the witnesses against him and to testify. Undoubtedly he did those things. Once he had testified, however, he did not have a right to prevent the state from attempting to impeach his credibility or a right to have his presence in the courtroom during the testimony of previous witnesses ignored. As the majority concedes, a defendant who testifies on his own behalf occupies the same position as that of any other witness. Brown v. United States, 356 U.S. 148, 154-55, 78 S. Ct. 622, 2 L. Ed. 2d 589 (1958); State v. Schroff, 198 Conn. 405, 412, 503 A. 2d 167 (1986). When the defendant elected to exercise his fifth amendment right to testify in his own defense, he directly placed his credibility in issue and opened the door to fair comment upon considerations affecting his veracity. See State v. Pollitt, 205 Conn. 132, 157, 531 A.2d 125 (1987); State v. Ryerson, 201 Conn. 333, 348, 514 A.2d 337 (1986). Prior to the decision in this case, “[i]t [was] well established that once an accused takes the stand and testifies his credibility is subject to scrutiny and close examination. State v. Carter, 189 Conn. 631, 640, 458 A.2d 379 (1983). A defendant cannot both take the stand and be immune from impeachment. . . . An accused who testifies subjects himself to the same rules and tests which could by law be applied to other witnesses. State v. Palozie, 165 Conn. 288, 298, 334 A.2d 468 (1973).” State v. McClendon, 199 Conn. 5, 12, 505 A.2d 685 (1986). I would adhere to the well established rule that once a defendant takes the stand, he is subject to impeachment as is any other witness even if there is arguably a tangential chilling effect on the confrontation right. We should not allow the defendant to use his *150position as the accused to immunize his credibility from challenge.
Moreover, contrary to what is stated in the majority opinion, the prosecutor did not “[invite] the jury to draw an inference adverse to the defendant solely because of the defendant’s exercise of his constitutional right to confront the witnesses against him.” The prosecutor merely pointed out the obvious fact that the defendant had been physically present in the courtroom and had had the opportunity to hear the other witnesses. He therefore requested that the jury give the defendant’s presence consideration in assessing his credibility. This is not a case such as Griffin v. California, 380 U.S. 609, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965), where the court concluded that a prosecutorial comment deprived the defendant of his constitutional privilege against self - incrimination. In Griffin, the prosecutor asked the jury to infer from the defendant’s silence that he was guilty of the crime charged. In the present case, the prosecutor asked only that the jury consider the defendant’s unique opportunity to hear the other witnesses when assessing his credibility. He did not ask the jury to infer guilt because the defendant sat at counsel table. The prosecutor simply suggested to the jury that it consider the relationship between the defendant’s testimony and that of the witnesses who preceded him when determining his credibility.
This case is more analogous to United States v. Robinson, 485 U.S. 25, 108 S. Ct. 864, 99 L. Ed. 2d 23 (1988), than it is to Griffin. In Robinson, the defendant did not take the stand. In closing argument, the prosecutor told the jury that the defendant “could have taken the stand and explained [his side of the story] to you.” Id., 26. The knee-jerk reaction to such a comment would be to find a Griffin violation. That reaction, however, ignores “[t]he principle that prosecutorial comment must be examined in context . . . .” Id., 33. The court *151found no Griffin violation because the prosecutor’s comment was made after defense counsel had argued to the jury that the government had not allowed the defendant to explain his version of the story.
The court emphasized that both sides in a criminal trial are entitled to fairness and concluded that the comment was therefore permissible: “ ‘[The] central purpose of a criminal trial is to decide the factual question of the defendant’s guilt or innocence, United States v. Nobles, 422 U.S. 225 [95 S. Ct. 2160, 45 L. Ed. 2d 141] (1975) . . . .’ Delaware v. Van Arsdall, 475 U.S. 673, 681 [106 S. Ct. 1431, 89 L. Ed. 2d 674] (1986). To this end it is important that both the defendant and the prosecutor have the opportunity to meet fairly the evidence and arguments of one another. The broad dicta in Griffin to the effect that the Fifth Amendment ‘forbids . . . comment by the prosecution on the accused’s silence,’ [Griffin v. California, supra, 380 U.S. 615], must be taken in the light of the facts of that case. It is one thing to hold, as we did in Griffin, that the prosecutor may not treat a defendant’s exercise of his right to remain silent at trial as substantive evidence of guilt; it is quite another to urge, as [the] defendant does here, that the same reasoning would prohibit the prosecutor from fairly responding to an argument of the defendant by adverting to that silence. There may be some ‘cost’ to the defendant in having remained silent in each situation, but we decline to expand Griffin to preclude a fair response by the prosecutor in situations such as the present one.” United States v. Robinson, supra, 485 U.S. 33-34. Just as it was a “fair response” for the prosecutor in Robinson to highlight the defendant’s failure to take the stand in response to defense counsel’s closing argument, I believe that the prosecutor in the present case should have been able to comment on the defendant’s presence in the courtroom, particularly where it appears from the record that the *152defendant’s presence allowed him to slant his testimony to conform to that of the other witnesses.
The majority’s blanket assertion that the sixth amendment’s right to confrontation is violated whenever a prosecutor requests a jury to consider the defendant’s presence at trial when assessing his credibility is unprecedented,3 and elevates the sixth amendment to a previously unoccupied pedestal. No other constitutional right is immune from prosecutorial comment regardless of the nature of that comment or the circumstances surrounding it. See id., 33.4
*153Even though permitting the prosecutor to mention the defendant’s presence in the courtroom, like any other method of impeachment, may make a defendant think twice before testifying, it is not a violation of his sixth amendment right to confront his accusers. Certainly, any chilling effect based on the prosecutor’s brief comment in this case is far less significant than the effect that impeachment via prior convictions has on a defendant’s right to testify in his own defense. We have expressed no reluctance, however, to level the playing field by allowing the state, once a defendant has testified, to impeach the defendant’s credibility with prior convictions. State v. Brown, 169 Conn. 692, 700-701, 364 A.2d 186 (1975). The admission of such evidence undoubtedly has a far greater and more direct adverse impact on the defendant’s exercise of his constitutional right to testify in his own defense than a comment such as the prosecutor’s in this case would have on a defendant’s exercise of his constitutional right to be physically present at his own trial.
Furthermore, when a defendant testifies in a criminal case, the trial court routinely instructs the jury that the defendant’s interest in the outcome of the case may be considered in assessing his credibility. We have, moreover, consistently said that such an instruction was proper, concluding that it did not violate the defendant’s right to testify and did not constitute a due process violation.5 State v. Wright, 198 Conn. 273, 280, 502 A.2d 911 (1986); State v. Frazier, 194 Conn. 233, 239, 478 A.2d 1013 (1984). I see very little difference in practical consequences to the defendant between such an instruction by the court and the prosecutor’s comment *154in this case. In fact, the instruction, coming as it does from the judge, probably has a greater tendency to induce a jury to view a defendant’s testimony with heightened skepticism than a remark such as the prosecutor made in this case.
The shaping of testimony by a witness to fit the testimony of previous witnesses does happen. That possibility is precisely the reason for the sequestration of witnesses. State v. Falby, 187 Conn. 6, 26-27, 444 A.2d 213 (1982); State v. Pikul, 150 Conn. 195, 200, 187 A.2d 442 (1962); see General Statutes § 54-85a. The fact that the defendant is not subject to sequestration and has a right to be present at all phases of his trial does not eliminate the problem, and the sixth amendment was not violated when the prosecutor made reference to it. In the context of an examination of the propriety of an attack on an accused’s credibility, this court has approved Justice Cardozo’s sentiment that “ ‘justice, though due to the accused, is due to the accuser also.’ Snyder v. Massachusetts, 291 U.S. 97, 122, 54 S. Ct. 330, 78 L. Ed. 674 (1934).” State v. McClendon, supra, 199 Conn. 12. “Fairness is a double-edged sword and both sides are entitled to its benefit throughout the trial.” Id. I would conclude that the prosecutor’s comment in this instance was not an unconstitutional infringement on the defendant’s right of confrontation.
I respectfully dissent.

 The sixth amendment to the United States constitution provides in relevant part: “In all criminal prosecutions, the accused shall epjoy the right . . . to be confronted with the witnesses against him . . . .” This provision applies to the states through the fourteenth amendment. Pointer v. Texas, 380 U.S. 400, 405, 85 S. Ct. 1065, 13 L. Ed. 2d 923 (1965).
Although the majority briefly mentions the state constitutional right of confrontation, I do not understand the majority to hold that the scope of the right of confrontation is in any way greater under the state constitution than it is under the federal constitution. I will, therefore, restrict the scope of my analysis to the defendant’s claim under the federal constitution.


 Typically, claims of impropriety in closing argument are analyzed under the due process clause. See, e.g., State v. Somerville, 214 Conn. 378, 393, 572 A.2d 944 (1990); State v. Oehman, 212 Conn. 325, 335, 562 A.2d 493 (1989). A due process violation based on prosecutorial misconduct dining closing argument involves a two-step analysis. First, the court must determine whether the comment at issue was improper. If the court concludes that it was, it must then determine the likely impact of the comment since “ ‘improper summation results in a denial of due process [only] when the *147improper statements cause substantial prejudice to the defendant.’ United States v. Modica, 663 F.2d 1173, 1181 (2d Cir. 1981).” (Emphasis added.) State v. Oehman, supra, 336. The majority does not engage in this analysis but rather finds a violation of the defendant’s sixth amendment right to confront the witnesses against him. The main distinction between the due process analysis and the confrontation clause analysis is that in order to make out a due process claim, the defendant must demonstrate “substantial prejudice” arising from the improper comment. State v. Williams, 204 Conn. 523, 539, 529 A.2d 653 (1987). Under the confrontation clause, the defendant bears no burden of proving prejudice. The state has the burden of proving harmlessness beyond a reasonable doubt. If the majority analyzed the defendant’s claim under the due process analysis, I do not believe that the defendant could make the requisite showing of “substantial prejudice” given the fact that “we have never held that a single questionable prosecutorial statement is sufficient to implicate the fairness of the trial itself.” State v. Ross, 230 Conn. 183, 227, 646 A.2d 1318 (1994), cert. denied, U.S. , 115 S. Ct. 1133, 130 L. Ed. 2d 1095 (1995).


 The majority claims that “similar prosecutorial comments have been disapproved as constitutionally infirm by those courts in other jurisdictions that have considered them. See Dyson v. United States, 418 A.2d 127, 131 (D.C. App. 1980); Jenkins v. United States, 374 A.2d 581, 584 (D.C. App.), cert. denied, 434 U.S. 894, 98 S. Ct. 274, 54 L. Ed. 2d 182 (1977); State v. Jones, 71 Wash. App. 798, 809-11, 863 P.2d 85 (1993), review denied, 124 Wash. 2d 1018, 881 P.2d 254 (1994).” In both Dyson and Jenkins, the court did find comments similar to those at issue in the present case to be “constitutionally infirm.” The infirmity did not, however, necessarily rise to the level of a constitutional violation. Both Dyson and Jenkins treated the comments at issue under the standard due process analysis for allegedly improper prosecutorial comment. See footnote 2. Under that analysis, allegedly improper prosecutorial comments “must rise to the level of ‘substantial prejudice’ in order to justify reversal.” Dyson v. United States, supra, 132. In Jenkins, the comments at issue did not rise to the level of substantial prejudice. Jenkins v. United States, supra, 584-85. In Dyson, the court did find substantial prejudice but in that case, the comment similar to that in the present case was accompanied by several other “constitutionally infirm” comments. It was this combination of improper comments that led to the due process violation rather than one comment in isolation. Dyson v. United States, supra, 132. Finally, Jones is inapposite because the comment at issue involved the defendant’s eye contact with the victim during her testimony rather than a comment about allegedly tailored testimony. State v. Jones, supra, 810. Furthermore, the court in Jones found that comment to be harmless. Id., 812.


 In State v. Ross, 230 Conn. 183, 227, 646 A.2d 1318 (1994), we declined to find either a due process or a sixth amendment right to counsel violation when the prosecutor told the jurors that they could consider anything that they observed in the courtroom about the defendant when determining whether he was mentally ill at the time he committed the alleged offenses. Under the analysis of the majority opinion, the holding of Ross could very well have been different had the defendant specifically raised a confrontation *153clause argument based on Uhe prosecutor’s comment on the defendant’s presence at trial.


 In this case, as a matter of fact, despite the defendant’s objection, the trial court allowed him to be cross-examined as to his interest in the outcome of the case. That evidentiary ruling has not been challenged on appeal.